Title: 8th.
From: Adams, John Quincy
To: 


       It Snow’d in the morning till 10 o’clock, and it was feared the exhibition, must be again postponed. But it cleared before noon, and at about 3 o’clock, the president made his appearance in the chapel. Lloyd delivered an Oration, upon Commerce in Latin. He spoke so low that I could not hear him. Abbot 2d. and Chandler, then read a forensic, on the question, whether the natural reason of man be sufficient for the discovery of the existence of a God. The syllogistic, on the Question, Whether self love be the only spring of human actions, by Bancroft, respondent, Baxter, Adams 2d., and Treadwell opponents, followed; after this came the dia­logue, between Adams 3d. and Wier, then the greek oration by Prescott and finally the English Oration by Putnam. The forensic, I was much pleased with: but of the last piece I could make neither head nor tail. Agriculture must find another panegyrist, before, it will be praised as it deserves. The mathematical parts were then delivered up; and after an anthem had been sung, and a few tunes play’d the company dispersed. A little after five, several of us went down, and supp’d at Bradish’s: after which we went for the Ladies; and danced till 2 in the morning. The Ladies were Miss Ellery, Hill, Williams, Frazer, Wigglesworth, Jones 2 Miss Kneeland, and 2 Miss Masons, Miss Cutts, and Miss Badger. The Lads were Fiske, Little, Bridge, Freeman Mason, Tom and Gardner Chandler, Beale, Amory, Lloyd, Foster, Williams, and myself, besides Mr. Andrews, who undertook to be the manager. The dance was very agreeable, except, that some partners were much better than others; and when we drew the poorest, we were not so perfectly contented. After we had sent the Ladies home, Mr. Andrews came to college and lodged with me.
      